Order unanimously affirmed with costs. Memorandum: Petitioner’s application for an upward modification of child support was properly denied without a hearing (see, Matter of Murphy v Rutowicz, 271 AD2d 691; Kamerman v Kamerman, 269 AD2d 165; Matter of Kotlyar v Burshtein, 268 AD2d 433, 434; Beck v Beck, 236 AD2d 703, 704). The record establishes that the parties’ respective incomes are such that, upon application of the standards in the Child Support Standards Act (Family Ct Act § 413), respondent’s child support obligation would be reduced below the level set in the parties’ 1992 settlement agreement, which was incorporated but not merged into the judgment of divorce. In any event, the petition fails to allege that there has been an unanticipated and unreasonable change in circumstances warranting an adjustment of support or that the current level of support is inadequate to meet the children’s basic needs (see, Matter of Brescia v Fitts, 56 NY2d 132, 140-141; Matter of Boden v Boden, 42 NY2d 210, 213). We have considered petitioner’s remaining contention and conclude that it is lacking in merit. (Appeal from Order of Erie County Family Court, Battle, J. — Support.) Present — Wisner, J. P., Hurl-butt, Scudder and Kehoe, JJ.